ORDER

PER CURIAM.
Movant pled guilty on April 22, 1993, to count I-first degree assault, § 565.050, RSMo 1994, and count Il-armed criminal action, § 571.015, RSMo 1994. At the plea hearing the prosecutor stated the evidence would show that movant was involved in a scuffle with victim on July, 23, 1991. Movant left the scene of the fray, got a baseball bat, returned and repeatedly clubbed victim in the head with the bat. Victim sustained permanent brain damage as a result of the attack. Movant’s plea was not the result of a plea bargain. The court sentenced movant to concurrent thirty year prison terms.
Movant filed a pro se Rule 24.035 motion wherein he claimed, inter alia, his plea was involuntarily and unknowingly made in that his counsel had erroneously informed him that the most prison time he would serve for the convictions was three years. An amended motion was filed by appointed counsel. An evidentiary hearing was held at which both movant and plea-hearing counsel testified. The motion court denied post-conviction relief. The court particularly found movant’s testimony to be non-credible. Mov-ant appeals; we affirm. The findings and conclusions of the motion court are not clearly erroneous. An extended opinion would have no precedential value. Rule 84.16(b).